

115 HR 5550 IH: Achieving Independence through Degrees Act
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5550IN THE HOUSE OF REPRESENTATIVESApril 18, 2018Mr. DeFazio introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the  Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Higher Education Act of 1965 to increase the maximum Federal Pell Grant amount, and
			 for other purposes.
	
 1.Short titleThis section may be cited as the Achieving Independence through Degrees Act or the AID Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Adjustments to Federal Pell Grants
				Sec. 101. Increase in maximum Federal Pell Grant amount.
				Sec. 102. Increase in total semesters of Federal Pell Grant eligibility.
				Sec. 103. Extending Federal Pell Grant eligibility of certain short-term programs.
				Title II—Financial Aid Counseling for Borrowers
				Sec. 201. Annual financial aid counseling.
				Sec. 202. Exit counseling.
				Sec. 203. Online counseling tools.
				Sec. 204. Longitudinal study on the effectiveness of student loan counseling.
				Title III—Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants,
			 loans, and work assistance for drug-related offenses
				Sec. 301. Repeal.
				Sec. 302. Revision of FAFSA form.
				Title IV—Financial Aid Shopping Sheet
				Sec. 401. Secretarial requirements.
				Sec. 402. Requirements for institutions of higher education.
				Title V—SNAP and Higher Education
				Sec. 501. SNAP treatment of living expenses included in educational loans.
				Sec. 502. Eligibility of students to participate in the supplemental nutrition assistance program.
			
		IAdjustments to Federal Pell Grants
 101.Increase in maximum Federal Pell Grant amountSection 401(b)(7)(C) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(C)) is amended by striking clauses (ii) and (iii) and inserting the following:
				
 (ii)Award year 2019–2020For award year 2019–2020, the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be increased to $9,970.
 (iii)Subsequent award yearsFor award year 2020–2021 and each subsequent award year, the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be equal to—
 (I)the amount determined under this subparagraph for the preceding award year; increased by (II)a percentage equal to the annual adjustment percentage for the award year for which the amount under this subparagraph is being determined; and
 (III)rounded to the nearest $5.. 102.Increase in total semesters of Federal Pell Grant eligibilitySection 401(c)(5) of the Higher Education Act of 1965 (20 U.S.C. 1070a(c)(5)) is amended by striking 12 both places it appears and inserting 15.
			103.Extending Federal Pell Grant eligibility of certain short-term programs
 (a)In generalSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a), as amended by section 4, is further amended by inserting after subsection (j) the following:
					
						(k)Job training Federal Pell Grant program
 (1)DefinitionsIn this subsection: (A)Eligible career pathway programThe term eligible career pathway program means a program that—
 (i)meets the requirements of section 484(d)(2); (ii)is a program of training services listed under included on the list established under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)); and
 (iii)is part of a career pathway, as defined in section 3 of such Act (29 U.S.C. 3102). (B)Job training programThe term job training program means a career and technical education program at an institution of higher education that—
 (i)provides not less than 150, and not more than 600, clock hours of instructional time over a period of not less than 8, and not more than 15, weeks;
 (ii)provides training aligned with the requirements of employers in the State or local area, which may include in-demand industry sectors or occupations, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), in the State or local area (as defined in such section);
 (iii)is a program of training services that is provided through an eligible provider of training services listed under section 122(d) of such Act (29 U.S.C. 3152(d));
 (iv)provides a student, upon completion of the program, with a recognized postsecondary credential, as defined in section 3 of such Act, that is recognized by employers in the relevant industry, including credentials recognized by industry or sector partnerships in the State or local area where the industry is located;
 (v)has been determined, by the institution of higher education, to provide academic content, an amount of instructional time, and a recognized postsecondary credential that are sufficient to—
 (I)meet the hiring requirements of potential employers; and (II)satisfy any applicable educational prerequisite requirement for professional licensure or certification, so that the student who completes the program and seeks employment qualifies to take any licensure or certification examination needed to practice or find employment in an occupation that the program prepares students to enter;
 (vi)may include integrated or basic skills courses; and (vii)may be offered as part of an eligible career pathway program.
 (2)Grant programFor the award year beginning on July 1, 2019, and each subsequent award year, the Secretary shall carry out a program through which the Secretary shall award job training Federal Pell Grants to students in job training programs. Each job training Federal Pell Grant awarded under this subsection shall have the same terms and conditions, and be awarded in the same manner, as a Federal Pell Grant awarded under subsection (a), except as follows:
 (A)A student who is eligible to receive a job training Federal Pell Grant under this subsection is a student who—
 (i)has not yet attained a baccalaureate degree or postbaccalaureate degree; (ii)attends an institution of higher education;
 (iii)is enrolled, or accepted for enrollment, in a job training program at such institution of higher education; and
 (iv)meets all other eligibility requirements for a Federal Pell Grant (except with respect to the type of program of study, as provided in clause (iii)).
 (B)The amount of a job training Federal Pell Grant for an eligible student shall be determined under subsection (b)(1), except that—
 (i)the maximum Federal Pell Grant awarded under this subsection for an award year shall be 50 percent of the maximum Federal Pell Grant awarded under subsection (b)(5) applicable to that award year; and
 (ii)subsection (b)(4) shall not apply. (3)Inclusion in total eligibility periodAny period during which a student receives a job training Federal Pell Grant under this subsection shall be included in calculating the student's period of eligibility for Federal Pell Grants under subsection (c), and any regulations under such subsection regarding students who are enrolled in an undergraduate program on less than a full-time basis shall similarly apply to students who are enrolled in a job training program at an eligible institution on less than a full-time basis..
 (b)Additional safeguardsSection 496(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(4)) is amended— (1)in subparagraph (A), by striking and after the semicolon;
 (2)in subparagraph (B)(ii), by inserting and after the semicolon; and (3)by adding at the end the following:
						
 (C)if such agency or association has or seeks to include within its scope of recognition the evaluation of the quality of institutions of higher education participating in the job training Federal Pell Grant program under section 401(k), such agency or association shall, in addition to meeting the other requirements of this subpart, demonstrate to the Secretary that, with respect to such job training programs—
 (i)the agency or association’s standards include a process for determining whether the program provides training aligned with the requirements of employers in the State or local area served by the program; and
 (ii)the agency or association requires a demonstration that the program— (I)has identified each recognized postsecondary credential offered and the corresponding industry or sector partnership that actively recognizes each credential in the relevant industry in the State or local area where the industry is located; and
 (II)provides the academic content and amount of instructional time that is sufficient to— (aa)meet the hiring requirements of potential employers; and
 (bb)satisfy any applicable educational prerequisites for professional licensure or certification requirements so that the student who completes the program and seeks employment qualifies to take any licensure or certification examination that is needed to practice or find employment in an occupation that the program prepares students to enter;.
					IIFinancial Aid Counseling for Borrowers
 201.Annual financial aid counselingSection 485(l) of the Higher Education Act of 1965 (20 U.S.C. 1092(l)) is amended to read as follows:
				
					(l)Annual financial aid counseling
						(1)Annual disclosure required
 (A)In generalEach eligible institution shall ensure that each individual who receives a loan made under part D (other than a Federal Direct Consolidation Loan) receives comprehensive information on the terms and conditions of such loan and the responsibilities the individual has with respect to such loan. Such information shall be provided, for each award year for which the individual receives such loan, in a simple and understandable manner—
 (i)during a counseling session conducted in person; (ii)online, with the individual acknowledging receipt of the information; or
 (iii)through the use of the online counseling tool described in subsection (k)(1)(B). (B)Use of interactive programsIn the case of institutions not using the online counseling tool described in subsection (k)(1)(B), the Secretary shall require such institutions to carry out the requirements of subparagraph (A) through the use of interactive programs, during an annual counseling session that is in-person or online, that test the individual’s understanding of the terms and conditions of the loan awarded to the individual, using simple and understandable language and clear formatting.
 (2)All individualsThe information to be provided under paragraph (1)(A) to each individual receiving counseling under this subsection shall include the following:
 (A)An explanation of how the individual may budget for typical educational expenses and a sample budget based on the cost of attendance for the institution.
 (B)An explanation that an individual has a right to annually request a disclosure of information collected by a consumer reporting agency pursuant to section 612(a) of the Fair Credit Reporting Act (15 U.S.C. 1681j(a)).
 (C)Based on the most recent data available from the American Community Survey available from the Department of Commerce, the estimated average income and percentage of employment in the State of domicile of the individual for individuals with—
 (i)a high school diploma or equivalent; (ii)some post-secondary education without completion of a degree or certificate; and
 (iii)a bachelor’s degree. (D)An introduction to the financial management resources provided by the Financial Literacy and Education Commission.
 (3)Borrowers receiving loans made under part D (other than Parent PLUS Loans)The information to be provided under paragraph (1)(A) to a borrower of a loan made under part D (other than a Federal Direct PLUS Loan made on behalf of a dependent student) shall include the following:
 (A)To the extent practicable, the effect of accepting the loan to be disbursed on the eligibility of the borrower for other forms of student financial assistance.
 (B)An explanation of the use of the master promissory note. (C)An explanation that the borrower is not required to accept the full amount of the loan offered to the borrower.
 (D)An explanation that the borrower should consider accepting any grant, scholarship, or State or Federal work-study jobs for which the borrower is eligible prior to accepting Federal student loans.
 (E)A recommendation to the borrower to exhaust the borrower’s Federal student loan options prior to taking out private education loans, an explanation that Federal student loans typically offer better terms and conditions than private education loans, an explanation of treatment of loans made under part D and private education loans in bankruptcy, and an explanation that if a borrower decides to take out a private education loan—
 (i)the borrower has the ability to select a private educational lender of the borrower’s choice; (ii)the proposed private education loan may impact the borrower’s potential eligibility for other financial assistance, including Federal financial assistance under this title; and
 (iii)the borrower has a right— (I)to accept the terms of the private education loan within 30 calendar days following the date on which the application for such loan is approved and the borrower receives the required disclosure documents, pursuant to section 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)); and
 (II)to cancel such loan within 3 business days of the date on which the loan is consummated, pursuant to section 128(e)(7) of such Act (15 U.S.C. 1638(e)(7)).
 (F)An explanation of the approved educational expenses for which the borrower may use a loan made under part D.
 (G)Information on the annual and aggregate loan limits for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans.
 (H)Information on how interest accrues and is capitalized during periods when the interest is not paid by either the borrower or the Secretary.
 (I)In the case of a Federal Direct PLUS Loan or a Federal Direct Unsubsidized Stafford Loan, the option of the borrower to pay the interest while the borrower is in school.
 (J)The definition of half-time enrollment at the institution, during regular terms and summer school, if applicable, and the consequences of not maintaining at least half-time enrollment.
 (K)An explanation of the importance of contacting the appropriate offices at the institution of higher education if the borrower withdraws prior to completing the borrower's program of study so that the institution can provide exit counseling, including information regarding the borrower's repayment options and loan consolidation.
 (L)For a first-time borrower— (i)a statement of the anticipated balance on the loan for which the borrower is receiving counseling under this subsection;
 (ii)based on such anticipated balance, the anticipated monthly payment amount under, at minimum— (I)the standard repayment plan; and
 (II)an income-based repayment plan under section 493C, as determined using regionally available data from the Bureau of Labor Statistics of the average starting salary for the occupation in which the borrower has an interest in or intends to be employed; and
 (iii)an estimate of the projected monthly payment amount under each repayment plan described in clause (ii), based on the average cumulative indebtedness at graduation for borrowers of loans made under part D who are in the same program of study as the borrower.
 (M)For a borrower with an outstanding balance of principal or interest due on a loan made under this title—
 (i)a current statement of the amount of such outstanding balance and interest accrued; (ii)based on such outstanding balance, the anticipated monthly payment amount under, at minimum, the standard repayment plan and, using regionally available data from the Bureau of Labor Statistics of the average starting salary for the occupation the borrower intends to be employed, an income-based repayment plan under section 493C; and
 (iii)an estimate of the projected monthly payment amount under each repayment plan described in clause (ii), based on—
 (I)the outstanding balance described in clause (i); (II)the anticipated outstanding balance on the loan for which the student is receiving counseling under this subsection; and
 (III)a projection for any other loans made under part D that the borrower is reasonably expected to accept during the borrower’s program of study based on at least the expected increase in the cost of attendance of such program.
 (N)The obligation of the borrower to repay the full amount of the loan, regardless of whether the borrower completes or does not complete the program in which the borrower is enrolled within the regular time for program completion.
 (O)The likely consequences of default on the loan, including adverse credit reports, delinquent debt collection procedures under Federal law, and litigation, and a notice of the institution’s most recent cohort default rate (defined in section 435(m)), an explanation of the cohort default rate, the most recent national average cohort default rate, and the most recent national average cohort default rate for the category of institution described in section 435(m)(4) to which the institution belongs.
 (P)Information on the National Student Loan Data System and how the borrower can access the borrower's records.
 (Q)The contact information for the institution’s financial aid office or other appropriate office at the institution the borrower may contact if the borrower has any questions about the borrower's rights and responsibilities or the terms and conditions of the loan.
 (4)Borrowers receiving Parent PLUS Loans for dependent studentsThe information to be provided under paragraph (1)(A) to a borrower of a Federal Direct PLUS Loan made on behalf of a dependent student shall include the following:
 (A)The information described in subparagraphs (A) through (C) and (N) through (Q) of paragraph (3). (B)The option of the borrower to pay the interest on the loan while the loan is in deferment.
 (C)For a first-time borrower of such loan— (i)a statement of the anticipated balance on the loan for which the borrower is receiving counseling under this subsection;
 (ii)based on such anticipated balance, the anticipated monthly payment amount under the standard repayment plan; and
 (iii)an estimate of the projected monthly payment amount under the standard repayment plan, based on the average cumulative indebtedness of other borrowers of Federal Direct PLUS Loans made on behalf of dependent students who are in the same program of study as the student on whose behalf the borrower borrowed the loan.
 (D)For a borrower with an outstanding balance of principal or interest due on such loan— (i)a statement of the amount of such outstanding balance;
 (ii)based on such outstanding balance, the anticipated monthly payment amount under the standard repayment plan; and
 (iii)an estimate of the projected monthly payment amount under the standard repayment plan, based on— (I)the outstanding balance described in clause (i);
 (II)the anticipated outstanding balance on the loan for which the borrower is receiving counseling under this subsection; and
 (III)a projection for any other Federal Direct PLUS Loan made on behalf of the dependent student that the borrower is reasonably expected to accept during the program of study of such student based on at least the expected increase in the cost of attendance of such program.
 (E)Debt management strategies that are designed to facilitate the repayment of such indebtedness. (F)An explanation that the borrower has the options to prepay each loan, pay each loan on a shorter schedule, and change repayment plans.
 (G)For each Federal Direct PLUS Loan made on behalf of a dependent student for which the borrower is receiving counseling under this subsection, the contact information for the loan servicer of the loan and a link to such servicer’s Website.
 (5)Annual loan acceptancePrior to making the first disbursement of a loan made under part D (other than a Federal Direct Consolidation Loan) to a borrower for an award year, an eligible institution, shall, as part of carrying out the counseling requirements of this subsection for the loan, ensure that after receiving the applicable counseling under paragraphs (2), (3), and (4) for the loan the borrower accepts the loan for such award year by—
 (A)signing the master promissory note for the loan; (B)signing and returning to the institution a separate written statement that affirmatively states that the borrower accepts the loan; or
 (C)electronically signing an electronic version of the statement described in subparagraph (B).. 202.Exit counselingSection 485(b) of the Higher Education Act of 1965 (20 U.S.C. 1092(b)) is amended—
 (1)in paragraph (1)(A)— (A)in the matter preceding clause (i), by striking through financial aid offices or otherwise and inserting through the use of an interactive program, during an exit counseling session that is in-person or online, or through the use of the online counseling tool described in subsection (k)(1)(A);
 (B)by redesignating clauses (i) through (ix) as clauses (iv) through (xii), respectively; (C)by inserting before clause (iv), as so redesignated, the following:
						
 (i)a summary of the outstanding balance of principal and interest due on the loans made to the borrower under part B, D, or E;
 (ii)an explanation of the grace period preceding repayment and the expected date that the borrower will enter repayment; and
 (iii)an explanation that the borrower has the option to pay any interest that has accrued while the borrower was in school or that may accrue during the grace period preceding repayment or during an authorized period of deferment or forbearance, prior to the capitalization of the interest;;
 (D)in clause (iv), as so redesignated— (i)by striking sample information showing the average and inserting information, based on the borrower’s outstanding balance described in clause (i), showing the borrower’s; and
 (ii)by striking of each plan and inserting of at least the standard repayment plan and the income-based repayment plan under section 493C; (E)in clause (ix), as so redesignated—
 (i)by inserting decreased credit score, after credit reports,; and (ii)by inserting reduced ability to rent or purchase a home or car, potential difficulty in securing employment, after Federal law,;
 (F)in clause (x), as so redesignated, by striking consolidation loan under section 428C or a; (G)in clauses (xi) and (xii), as so redesignated, by striking and at the end; and
 (H)by adding at the end the following:  (xiii)for each of the borrower’s loans made under part B, D, or E for which the borrower is receiving counseling under this subsection, the contact information for the loan servicer of the loan and a link to such servicer’s Website; and
 (xiv)an explanation that an individual has a right to annually request a disclosure of information collected by a consumer reporting agency pursuant to section 612(a) of the Fair Credit Reporting Act (15 U.S.C. 1681j(a)).;
 (2)in paragraph (1)(B)— (A)by inserting online or before in writing; and
 (B)by adding before the period at the end the following: , except that in the case of an institution using the online counseling tool described in subsection (k)(1)(A), the Secretary shall attempt to provide such information to the student in the manner described in subsection (k)(3)(C); and
 (3)in paragraph (2)(C), by inserting , such as the online counseling tool described in subsection (k)(1)(A), after electronic means. 203.Online counseling toolsSection 485(k) of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended to read as follows:
				
					(k)Online counseling tools
 (1)In generalBeginning not later than 1 year after the date of enactment of the Achieving Independence through Degrees Act, the Secretary shall maintain— (A)an online counseling tool that provides the exit counseling required under subsection (b) and meets the applicable requirements of this subsection; and
 (B)an online counseling tool that provides the annual counseling required under subsection (l) and meets the applicable requirements of this subsection.
 (2)Requirements of toolsIn maintaining the online counseling tools described in paragraph (1), the Secretary shall ensure that each such tool is—
 (A)consumer tested, in consultation with other relevant Federal agencies, to ensure that the tool is effective in helping individuals understand their rights and obligations with respect to borrowing a loan made under part D;
 (B)understandable to students who are borrowers of loans made under part D; and (C)freely available to all eligible institutions.
 (3)Record of counseling completionThe Secretary shall— (A)use each online counseling tool described in paragraph (1) to keep a record of which individuals have received counseling using the tool, and notify the applicable institutions of the individual’s completion of such counseling;
 (B)in the case of a borrower who receives annual counseling for a loan made under part D using the tool described in paragraph (1)(B), notify the borrower by when the borrower should accept, in a manner described in subsection (l)(6), the loan for which the borrower has received such counseling; and
 (C)in the case of a borrower described in subsection (b)(1)(B) at an institution that uses the online counseling tool described in paragraph (1)(A) of this subsection, the Secretary shall attempt to provide the information described in subsection (b)(1)(A) to the borrower through such tool..
			204.Longitudinal study on the effectiveness of student loan counseling
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Education, acting through the Director of the Institute of Education Sciences, shall begin conducting a rigorous, longitudinal study of the impact and effectiveness of the student loan counseling—
 (1)provided under subsections (b), (l), and (k) of section 485 of the Higher Education Act of 1965 (20 U.S.C. 1092), as amended by this Act; and
 (2)provided through such other means as the Secretary of Education may determine. (b)Contents (1)Borrower informationThe longitudinal study carried out under subsection (a) shall include borrower information, in the aggregate and disaggregated by race, ethnicity, gender, income, and status as an individual with a disability, on—
 (A)student persistence; (B)degree attainment;
 (C)program completion; (D)successful entry into student loan repayment;
 (E)cumulative borrowing levels; and (F)such other factors as the Secretary of Education may determine.
 (2)ExceptionThe disaggregation under paragraph (1) shall not be required in a case in which the number of borrowers in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual borrower.
 (c)Interim reportsNot later than 18 months after the commencement of the study under subsection (a), and annually thereafter, the Secretary of Education shall evaluate the progress of the study and report any short-term findings to the appropriate committees of Congress.
				IIIRepeal of Suspension of Eligibility Under the Higher Education Act of 1965 for Grants, Loans, and
			 Work Assistance for Drug-Related Offenses
			301.Repeal
 (a)In generalSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended by striking subsection (r).
 (b)Conforming amendmentsSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended by redesignating subsections (s), (t), and (u) as subsections (r), (s), and (t), respectively.
 302.Revision of FAFSA formSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following:
				
 (i)ConvictionsThe Secretary shall not include any question about the conviction of an applicant for the possession or sale of illegal drugs on the FAFSA (or any other form developed under subsection (a))..
			IVFinancial Aid Shopping Sheet
			401.Secretarial requirements
 (a)In generalNot later 1 year after the date of enactment of this Act, the Secretary of Education, in consultation with the Secretaries of Defense and Veterans Affairs, shall develop and finalize a financial shopping sheet that ensures each institution of higher education provides meaningful information about the financial cost and quality of such institution to students (including students who have authorized the Department of Education to send the student’s Institutional Student Information Record to such institution) to assist such students in determining how to use financial aid to attend such institution, and which—
 (1)is standardized so that it can be used by all institutions of higher education; (2)is consumer tested, and presented in a manner that is simple and easily understandable; and
 (3)is personalized for each student who receives such sheet by including— (A)the cost of attendance of the educational program in which the student is enrolled or seeks to be enrolled;
 (B)the type of Federal educational benefits available to assist in covering such cost of attendance, including loans and grants under title IV of the Higher Education Act of 1965;
 (C)the amount of financial aid, including Federal, State, institutional, or other aid that can be used to assist in covering such cost of attendance;
 (D)information about student outcomes for students who graduate from such educational program, including, based upon the most recent data available—
 (i)the graduation rate; (ii)the loan repayment rate; and
 (iii)the estimated loan debt upon graduation; and (E)any other information that facilitates comparison of aid packages offered by different institutions of higher education.
 (b)DefinitionsIn this subsection: (1)Cost of attendanceThe term cost of attendance has the meaning given the term in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 402.Requirements for institutions of higher educationSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
				
 (30)The institution will use a financial aid shopping sheet described in 401(a) of the Achieving Independence through Degrees Act as its sole financial award letter or include such sheet as a supplemental cover to such financial award letter..
			VSNAP and Higher Education
 501.SNAP treatment of living expenses included in educational loansSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended— (1)in subsection (d)—
 (A)in paragraph (3)(B) by striking other than and inserting including; and (B)in the proviso of paragraph (5) by striking , and no portion and all that follows through expenses,; and
 (2)in subsection (k)— (A)by striking paragraph (3); and
 (B)by redesignating paragraph (4) as paragraph (3). 502.Eligibility of students to participate in the supplemental nutrition assistance programSection 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) is amended—
 (1)in paragraph (7) by striking or at the end; (2)in paragraph (8) by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (9)has an expected family contribution of zero, as determined by the procedures established in part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk–1087vv); or
 (10)is determined to be independent based on one of the criteria specified in subparagraphs (B), (C), (D), (G), and (H) of section 480(d)(1) of the Higher Education Act (20 U.S.C. 1087vv)..
				